Name: 2008/260/EC: Commission Decision of 18 March 2008 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the PeopleÃ¢ s Republic of China imposed by Council Regulation (EEC) NoÃ 2474/93, last maintained and amended by Regulation (EC) NoÃ 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the PeopleÃ¢ s Republic of China granted to certain parties pursuant to Commission Regulation (EC) NoÃ 88/97 (notified under document number C(2008) 1044)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  competition;  mechanical engineering;  trade;  Asia and Oceania;  land transport
 Date Published: 2008-03-20

 20.3.2008 EN Official Journal of the European Union L 81/73 COMMISSION DECISION of 18 March 2008 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, last maintained and amended by Regulation (EC) No 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the Peoples Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2008) 1044) (2008/260/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 71/97 (2) (the extending Regulation), extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 (3) on bicycles originating in the Peoples Republic of China to imports of certain bicycle parts from the Peoples Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96, Having regard to Commission Regulation (EC) No 88/97 (4) (the exemption Regulation) on the authorisation of the exemption of imports of certain bicycle parts originating in the Peoples Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93, and in particular Article 7 thereof, After consulting the Advisory Committee, Whereas: (1) After the entry into force of the exemption Regulation, a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the anti-dumping duty as extended to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal successive lists of bicycle assemblers (5) for which the payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. (2) Following the last publication of the list of parties under examination (6), a period of examination has been selected. Due to the accession of Bulgaria and Romania it was decided to determine an examination period from 1 January 2006 until 30 June 2007 so that in the same procedure also requests for exemptions submitted by Bulgarian and Romanian bicycle assemblers could be analysed. A questionnaire was sent to all parties under examination, requesting information on the assembly operations conducted during the relevant period of examination. A. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS PREVIOUSLY GRANTED A.1. Acceptable requests for exemption (3) The Commission received from the parties listed in table 1 below all the information required for the determination of the admissibility of their requests. These parties received their suspension after this date. The information provided was examined and verified, where necessary, at the premises of the parties concerned. Based on this information, the Commission found that the requests submitted by the parties listed in table 1 below are admissible pursuant to Article 4(1) of the exemption Regulation. Table 1 Name Address Country TARIC additional code Alubike  Bicicletas S.A. Zona Industrial de Oia, Lote C-10, 3770-059 Oliveira do Bairro Portugal A730 Balkanvelo AD 1 Mizia Blvd., 5500 Lovech Bulgaria A811 Bonaventure BVBA Stoomtuigstraat 16, 8830 Hooglede Belgium A732 CROSS Ltd. 1 Hadji Dimitar Street, 3400 Montana Bulgaria A810 SC Eurosport DHS SA Santuhalm Street 35A, Deva, dept. Hunedoara Romania A817 F.lli Schiano S.R.L. Via Carmelo Pezzullo 20, 80027 Frattamaggiore (NA) Italy A824 Goldbike  Industria de Bicicletas Lda R. Flores, 3780 594 Poutena-Vilarinho do Bairro Portugal A777 Helkama Velox Oy Santalantie 22, 10960 Hanko Pohjoinen Finland A825 Ing. JaromÃ ­r BÃ ezina Foglarova 2896/11, 787 01 Ã umperk Czech Republic A776 KHE Fahrradhandels GmbH Gablonzer Strasse 10, 76185 Karlsruhe Germany A794 Koga BV. Tinweg 9, 8445 PD Heerenveen The Netherlands A773 Rijwielen en Bromfietsenfabriek L'Avenir NV Posthoornstraat 1, 2500 Lier Belgium A826 Leader  96 Ltd. 19 Sedianka Str., 4003 Plovdiv Bulgaria A813 Look Cycle International S.A. 27, rue du Dr. LÃ ©veillÃ ©, 58000 Nevers France A781 Maxcom Ltd. 13 Peshtersko shousse Str., 4000 Plovdiv Bulgaria A812 Prestige Rijwielen NV Zuiderdijk 25, 9230 Wetteren Belgium A737 Puky GmbH & Co. KG Fortunastrasse 11, 42489 WÃ ¼lfrath Germany A778 Robifir Bike Ltd. 3A Kosta Bosilkov Street, 2700 Blagoevgrad Bulgaria A815 Skeppshultcykeln AB Storgatan 78, 333 03 Skeppshult Sweden A745 Stevens Vertriebs GmbH Asbrookdamm 35, 22115 Hamburg Germany A774 Trenga DE Vertriebs GmbH Grossmoordamm 63 67, 21079 Hamburg Germany A746 Velomania Ltd. Dimitar Nestorov Street bl. 120, 1612 Sofia Bulgaria A814 (4) The facts as finally ascertained by the Commission show that for 22 of these applicants bicycle assembly operations, the value of the parts originating in the Peoples Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations, and they, therefore, fall outside the scope of Article 13(2) of the basic Regulation. (5) For this reason, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in the above table should be exempted from the extended anti-dumping duty. (6) In accordance with Article 7(2) of the exemption Regulation, the exemption of the parties listed in table 1 from the extended anti-dumping duty should take effect as from the date of receipt of their requests. In addition, their customs debt in respect of the extended anti-dumping duty is to be considered void as from the date of receipt of their requests for exemption. (7) It is to be noted that the following party listed in table 1 informed the Commission services of a change in its registered seat during the examination period:  Leader-96 Ltd. transferred its registered office from 3 Mostova Str., 4002 Plovdiv, Bulgaria to 19 Sedianka Str., 4003 Plovdiv, Bulgaria. (8) It has been established that this change in the address of the registered office did not affect the assembly operation with regard to the stipulations of the exemption Regulation and therefore the Commission does not consider that this change should affect the exemption from the extended anti-dumping duty. A.2. Unacceptable requests for exemption and withdrawals (9) The parties listed in table 2 below also submitted requests for exemption from the extended anti-dumping duty. Table 2 Name Address Country TARIC additional code Isaac International Ltd. 4 Axis Park, P014 1FD Fareham Hants, Hampshire United Kingdom A816 Loris Cycles di Perinel Lori Via delle Industrie 8, 30022 Ceggia (VE) Italy A731 ROG Kolesa d.d. (formerly ELAN Bikes d.d) LetaliÃ ¡ka 29, 1000 Ljubljana Slovenia A538 (10) Two parties withdrew their request for exemption and informed the Commission accordingly. (11) Another party went bankrupt and consequently ceased the assembly activities. (12) Since the parties listed in table 2 failed to meet the criteria for exemption set by Article 6(2) of the exemption Regulation, the Commission has to reject their requests for exemptions, in accordance with Article 7(3) of the Regulation. In the light of this, the suspension of the payment of the extended anti-dumping duty referred to in Article 5 of the exemption Regulation must be lifted and the extended anti-dumping duty must be collected as from the date of receipt of the requests submitted by these parties. B. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS NOT PREVIOUSLY GRANTED B.1. Inadmissible requests for exemption (13) The parties listed in table 3 also submitted requests for exemption from the payment of the extended anti-dumping duty: Table 3 Name Address Country BBC International Biria Bike Company International GmbH Mannheimer Strasse 80, 68535 Edingen-Neckarhausen Germany Ets. TH Brasseur SA Rue des Steppes 13, 4000 LiÃ ¨ge Belgium Individual Bike s.r.o. Kmochova 2430, 431 11 Chomutov Czech Republic Shrapnell NV Groendreef 7, 9500 Geraardsbergen Belgium (14) With regard to these parties, it should be noted that their requests did not meet the admissibility criteria set out in Article 4(1) of the exemption Regulation as all these applicants use essential bicycle parts for the production or assembly of bicycles in quantities below 300 units per type on a monthly basis. (15) These parties were informed accordingly and were given an opportunity to comment. For two parties no comments were received, the remaining two parties withdrew their request. As a consequence, no suspension was granted to these parties. B.2. Admissible requests for exemption for which suspension should be granted (16) Interested parties are hereby informed of the receipt of further requests for exemption, pursuant to Article 3 of the exemption Regulation, from parties listed in table 4. The suspension from the extended duty, following these requests, should take effect as shown in the column headed Date of effect: Table 4 Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Blue Ocean Hungary Ltd. SukorÃ ³i u. 8, 8097 Nadap Hungary Article 5 30.1.2008 A858 Canyon Bicycles GmbH Koblenzer Strasse 236, 56073 Koblenz Germany Article 5 4.12.2007 A856 Euro-Bike-Products Ul. StaroÃ Ãcka 18, 61-361 PoznaÃ  Poland Article 5 6.8.2007 A849 EUSA Mart European Sales & Marketing GmbH & Co. KG An der Welle 4, 60322 Frankfurt am Main Germany Article 5 7.1.2008 A857 KOVL spol. S.r.o. ChoceradskÃ ¡ 3042/20, 141 00 Praha 4 Czech Republic Article 5 29.3.2007 A838 MICPOL Ul. MyÃ liborska 93A m. 62, 03-185 Warszawa Poland Article 5 17.4.2007 A839 N&W Cycle GmbH MÃ ¼hlenhof 5, 51598 Friesenhagen Germany Article 5 11.10.2007 A852 Radsportvertrieb Dietmar Bayer GmbH Zum Acker 1, 56244 Freirachdorf Germany Article 5 25.6.2007 A850 Special Bike  Societa Cooperativa Via Nizza 20, 71042 Cerignola (FG) Italy Article 5 22.1.2008 A533 HAS ADOPTED THIS DECISION: Article 1 The parties listed below in table 1 are hereby exempted from the extension to imports of certain bicycle parts from the Peoples Republic of China by Council Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, as maintained by Regulation (EC) No 1524/2000 and amended by Regulation (EC) No 1095/2005. The exemption shall take effect in relation to each party as from the relevant date shown in the column headed Date of effect. Table 1 List of parties to be exempted Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Alubike  Bicicletas S.A. Zona Industrial de Oia, Lote C-10, 3770-059 Oliveira do Bairro Portugal Article 7 12.12.2005 A730 Balkanvelo AD 1 Mizia Blvd., 5500 Lovech Bulgaria Article 7 1.1.2007 A811 Bonaventure BVBA Stoomtuigstraat 16, 8830 Hooglede Belgium Article 7 19.1.2006 A732 CROSS Ltd. 1 Hadji Dimitar Street, 3400 Montana Bulgaria Article 7 1.1.2007 A810 SC Eurosport DHS SA Santuhalm Street 35A, Deva, dept. Hunedoara Romania Article 7 1.1.2007 A817 F.lli Schiano S.R.L. Via Carmelo Pezzullo 20, 80027 Frattamaggiore (NA) Italy Article 7 31.1.2007 A824 Goldbike  Industria de Bicicletas Lda R. Flores, 3780 594 Poutena-Vilarinho do Bairro Portugal Article 7 9.8.2006 A777 Helkama Velox Oy Santalantie 22, 10960 Hanko Pohjoinen Finland Article 7 29.1.2007 A825 Ing. JaromÃ ­r BÃ ezina Foglarova 2896/11, 787 01 Ã umperk Czech Republic Article 7 20.7.2006 A776 KHE Fahrradhandels GmbH Gablonzer Strasse 10, 76185 Karlsruhe Germany Article 7 6.11.2006 A794 Koga BV. Tinweg 9, 8445 PD Heerenveen The Netherlands Article 7 19.6.2006 A773 Rijwielen en Bromfietsenfabriek L'Avenir NV Posthoornstraat 1, 2500 Lier Belgium Article 7 21.3.2007 A826 Leader  96 Ltd. 19 Sedianka Str., 4003 Plovdiv Bulgaria Article 7 1.1.2007 A813 Look Cycle International S.A. 27, rue du Dr. LÃ ©veillÃ ©, 58000 Nevers France Article 7 14.9.2006 A781 Maxcom Ltd. 13 Peshtersko shousse Str., 4000 Plovdiv Bulgaria Article 7 1.1.2007 A812 Prestige Rijwielen NV Zuiderdijk 25, 9230 Wetteren Belgium Article 7 16.2.2006 A737 Puky GmbH & Co. KG Fortunastrasse 11, 42489 WÃ ¼lfrath Germany Article 7 21.8.2006 A778 Robifir Bike Ltd. 3A Kosta Bosilkov Street, 2700 Blagoevgrad Bulgaria Article 7 1.1.2007 A815 Skeppshultcykeln AB Storgatan 78, 333 03 Skeppshult Sweden Article 7 29.3.2006 A745 Stevens Vertriebs GmbH Asbrookdamm 35, 22115 Hamburg Germany Article 7 3.7.2006 A774 Trenga DE Vertriebs GmbH Grossmoordamm 63 67, 21079 Hamburg Germany Article 7 10.5.2006 A746 Velomania Ltd. Dimitar Nestorov Street bl. 120, 1612 Sofia Bulgaria Article 7 1.1.2007 A814 Article 2 The requests for exemption from the extended anti-dumping duty submitted pursuant to Article 3 of Commission Regulation (EC) No 88/97 by the parties listed below in table 2 are hereby rejected. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties concerned as from the relevant date shown in the column headed Date of effect. Table 2 List of parties for which the suspension is to be lifted Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Isaac International Ltd. 4 Axis Park, P014 1FD Fareham Hants, Hampshire United Kingdom Article 5 13.12.2006 A816 Loris Cycles di Perinel Lori Via delle Industrie 8, 30022 Ceggia (VE) Italy Article 5 13.12.2005 A731 ROG Kolesa d.d. (former ELAN Bikes, d.d.) LetaliÃ ¡ka 29, 1000 Ljubljana Slovenia Article 5 1.5.2004 A538 Article 3 The parties listed in table 3 below constitute the updated list of parties under examination pursuant to Article 3 of Regulation (EC) No 88/97. The suspension from the extended duty, following these requests, took effect from the relevant date in the column headed Date of effect in Table 3. Table 3 List of parties under examination Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Blue Ocean Hungary Ltd. SukorÃ ³i u. 8, 8097 Nadap Hungary Article 5 30.1.2008 A858 Canyon Bicycles GmbH Koblenzer Strasse 236, 56073 Koblenz Germany Article 5 4.12.2007 A856 Euro-Bike-Products Ul. StaroÃ Ãcka 18, 61-361 PoznaÃ  Poland Article 5 6.8.2007 A849 EUSA Mart European Sales & Marketing GmbH & Co. KG An der Welle 4, 60322 Frankfurt am Main Germany Article 5 7.1.2008 A857 KOVL spol. S.r.o. ChoceradskÃ ¡ 3042/20, 141 00 Praha 4 Czech Republic Article 5 29.3.2007 A838 MICPOL Ul. MyÃ liborska 93A m. 62, 03-185 Warszawa Poland Article 5 17.4.2007 A839 N&W Cycle GmbH MÃ ¼hlenhof 5, 51598 Friesenhagen Germany Article 5 11.10.2007 A852 Radsportvertrieb Dietmar Bayer GmbH Zum Acker 1, 56244 Freirachdorf Germany Article 5 25.6.2007 A850 Special Bike  Societa Cooperativa Via Nizza 20, 71042 Cerignola (FG) Italy Article 5 22.1.2008 A533 Article 4 The requests for exemption from the extended anti-dumping duty made by the parties listed below in table 4 are hereby rejected. Table 4 List of parties for which the request for exemption is rejected Name Address Country BBC International Biria Bike Company International GmbH Mannheimer Strasse 80, 68535 Edingen-Neckarhausen Germany Ets. TH Brasseur SA Rue des Steppes 13, 4000 LiÃ ¨ge Belgium Individual Bike s.r.o. Kmochova 2430, 431 11 Chomutov Czech Republic Shrapnell NV Groendreef 7, 9500 Geraardsbergen Belgium Article 5 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 March 2008. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 228, 9.9.1993, p. 1. Regulation as maintained by Regulation (EC) No 1524/2000 (OJ L 175, 14.7.2000, p. 39) and amended by Regulation (EC) No 1095/2005 (OJ L 183, 14.7.2005, p. 1). (4) OJ L 17, 21.1.1997, p. 17. (5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5. (6) OJ L 313, 14.11.2006, p. 5.